                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ROBERT WAYNE ANNABEL, II,

                      Plaintiff,                    Case No. 1:18-cv-914
v.                                                  Honorable Gordon J. Quist
MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                      Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under Rule 21 of the Federal Rules of Civil Procedure, the Court may at any time and on just

terms drop a party when claims against that party are misjoined. Id. Upon review of the complaint,

the Court will dismiss without prejudice Plaintiff’s action against Defendants Smith, Novak,

Lewis, Becher, Christiansen, Woods, and Ryske because the claims against them are misjoined.

                                            Discussion

               I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility. Plaintiff sues the Michigan Department of

Corrections (MDOC), MDOC Special Activities Coordinator Michael Martin, Deputy Michigan

Attorney General James E. Long, and the following ICF officials: Chaplain Casey Cheney;

Warden Willie Smith; Law Librarian Joseph Novak; Grievance Coordinators C. Lewis and L.

Becher; Deputy Warden John Christiansen; Captain Kevin Woods; and Lieutenant S. Ryske.
               Plaintiff’s first set of allegations involves the actions of Defendants Martin,

Cheney, and Long between September 2017 and April 6, 2018, to purportedly interfere with

Plaintiff’s kosher and Passover diets, in violation of his rights under the First Amendment, the

Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1, and the

provisions of a settlement agreement reached in Annabel v. Caruso et al., No. 1:09-cv-176 (W.D.

Mich), which Plaintiff has attached to his complaint. (Release from Liability, ECF No. 1-1,

PageID.14-17; 1:09-cv-176, ECF No. 243-2, PageID.1290-1293.) Plaintiff also alleges that

Defendant MDOC violated the RLUIPA, by placing a substantial burden on Plaintiff’s practice of

his religion. The remainder of Plaintiff’s allegations have to do with actions taken by the

remaining Defendants between March and July 2016, to retaliate against Plaintiff for exercising

his First Amendment right to file grievances.

               Plaintiff seeks declaratory and injunctive relief, together with compensatory and

punitive damages.

               II.     Misjoinder

               Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”




                                                 2
               Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

       Rule 20 deals solely with joinder of parties and becomes relevant only when there
       is more than one party on one or both sides of the action. It is not concerned with
       joinder of claims, which is governed by Rule 18. Therefore, in actions involving
       multiple defendants Rule 20 operates independently of Rule 18. . . .

       Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
       a single action only if plaintiff asserts at least one claim to relief against each of
       them that arises out of the same transaction or occurrence and presents questions of
       law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009),

and Garcia v. Munoz, No. 08-1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also

Neitzke v. Williams, 490 U.S. 319, 328 (1989) (joinder of defendants is not permitted by Rule 20

unless both commonality and same transaction requirements are satisfied).

               Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts [] . . . are related; whether more than one act . . . is

alleged; whether the same supervisors were involved, and whether the defendants were at different

geographical locations.” Id. (quoting Nali v. Michigan Dep’t of Corrections, 2007 WL 4465247,

*3 (E.D. Mich. December 18, 2007)) (omission added).

               Permitting the improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004). Under

                                                 3
the PLRA, a prisoner may not commence an action without prepayment of the filing fee in some

form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed to deter

frivolous prisoner litigation by making all prisoner litigants feel the deterrent effect created by

liability for filing fees.” Williams v. Roberts, 116 F.3d 1126, 1127-28 (5th Cir. 1997). The PLRA

also contains a “three-strikes” provision requiring the collection of the entire filing fee after the

dismissal for frivolousness, etc., of three actions or appeals brought by a prisoner proceeding in

forma pauperis, unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three

strikes” provision was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

               The Seventh Circuit has explained that a prisoner like plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

       Thus multiple claims against a single party are fine, but Claim A against Defendant
       1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
       claims against different defendants belong in different suits, not only to prevent the
       sort of morass that [a multi]-claim, [multi]-defendant suit produce[s] but also to
       ensure that prisoners pay the required filing fees-for the Prison Litigation Reform
       Act limits to 3 the number of frivolous suits or appeals that any prisoner may file
       without prepayment of the required fees. 28 U.S.C. § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person -- say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different transactions --
       should be rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3rd Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Correctional Center, 136 F.3d 458, 464 (5th

Cir. 1998); Shephard v. Edwards, 2001 WL 1681145, *1 (S.D. Ohio Aug. 30, 2001) (declining to


                                                 4
consolidate prisoner’s unrelated various actions so as to allow him to pay one filing fee, because

it “would improperly circumvent the express language and clear intent of the ‘three strikes’

provision”); Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000) (denying prisoner’s request

to add new, unrelated claims to an ongoing civil rights action as an improper attempt to circumvent

the PLRA’s filing fee requirements and an attempt to escape the possibility of obtaining a “strike”

under the “three strikes” rule). To allow Plaintiff to proceed with these improperly joined claims

and defendants in a single action would permit him to circumvent the PLRA’s filing fee provisions

and allow him to avoid having to incur a “strike” for purposes of by § 1915(g), should any of his

claims turn out to be frivolous.

               In his first set of allegations, Plaintiff complains of the conduct of Defendants

Martin, Cheney, and Long between September 2017 and April 6, 2018. The alleged conduct of

the three Defendants had to do with Plaintiff’s ability to obtain kosher and Passover meals, as he

believed he was entitled under the First Amendment, RLUIPA, and a settlement agreement.

Plaintiff’s remaining allegations have to do with alleged retaliation by wholly different Defendants

that occurred between March and July of 2016. Plaintiff does not allege joint or several liability

among all Defendants or that the claims against Defendants Smith, Novak, Lewis, Becher,

Christansen, Woods, and Rykse arose out of the “same transaction, occurrence, or series of

transactions or occurrences” that gave rise to the claims against Defendants Martin, Cheney, and

Long. Fed. R. Civ. P. 20(a)(2). He also fails to allege that “any question of law or fact common

to all defendants will arise in the action.” Id. Plaintiff’s claims against Defendants Smith, Novak,

Lewis, Becher, Christansen, Woods, and Rykse therefore are not properly joined in the instant

action. Proctor, 661 F. Supp. 2d at 778.




                                                 5
                  Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”          Instead, Rule 21 provides two remedial options:

(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Global Group,

L.P., 541 U.S. 567, 572-573 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts

with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.

of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”).     “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially

adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

                  At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

                  In this case, Plaintiff brings causes of action under 42 U.S.C. § 1983. For civil

rights suits filed in Michigan under § 1983, the statute of limitations is three years. See Mich.



                                                    6
Comp. Laws § 600.5805(10); Carroll v. Wilkerson, 782 F.2d 44 (6th Cir. 1986) (per curiam);

Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Furthermore,

“Michigan law provides for tolling of the limitations period while an earlier action was pending

which was later dismissed without prejudice.” Kalasho v. City of Eastpointe, 66 F. App’x 610,

611 (6th Cir. 2003).

               Plaintiff’s misjoined claims occurred between March and July of 2016, well within

the three-year period of limitations. Those claims are not at risk of being time-barred. As a

consequence, Plaintiff will not suffer gratuitous harm if the improperly joined Defendants are

dismissed. Accordingly, the Court will exercise its discretion under Rule 21 and dismiss without

prejudice Defendants Smith, Novak, Lewis, Becher, Christansen, Woods, and Rykse.

                                           Conclusion

               Under Fed. R. Civ. P. 21, the Court dismisses without prejudice Plaintiff’s action

against Defendants Smith, Novak, Lewis, Becher, Christiansen, Woods, and Ryske because the

claims against them are misjoined.

               An order consistent with this opinion will be entered.



Dated: November 8, 2018                                     /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                                7
